      Case 16-35723         Doc 43-1      Filed 01/16/20 Entered 01/16/20 14:23:04               Desc Notice
                                         to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                                Case No. 16−35723
Nicolette M. Donofrio                                           :
8333 Captons Lane,                                              Chapter : 13
Apt. #202                                                       Judge :   Janet S. Baer
Darien, IL 60561
SSN: xxx−xx−1244 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : JPMorgan Chase Bank, National Association


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
WILMINGTON SAVINGS, CARRINGTON MTG SERV of your claim in the above matter, designated Claim No.
13 . If no objections are filed by you on or before February 6, 2020 the Court shall substitute WILMINGTON
SAVINGS, CARRINGTON MTG SERV in your place and stead as a claimant. If objections to the assignment of
claim are filed, a hearing will be scheduled by the court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: January 16, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
